 1                                 UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3    DAVID A. HANO,                                            Case No. 2:19-cv-02246-GMN-EJY
 4                   Plaintiff
 5           v.                                                                ORDER
 6    STATE OF NEVADA, et al.,
 7                   Defendants.
 8   I.     DISCUSSION

 9          On January 13, 2020, this Court ordered Plaintiff to file a fully complete application to

10   proceed in forma pauperis or pay the full $400 filing fee for a civil action within forty-five (45) days

11   from the date of that Order. (ECF No. 5 at 2). On January 15, 2020, Plaintiff filed a motion for an

12   extension of time to file a fully complete application to proceed in forma pauperis because he had

13   not received his financial certificate from the NDOC yet. (ECF No. 6 at 2). The Court now grants

14   Plaintiff’s motion for an extension of time. Plaintiff shall file a fully complete application to proceed

15   in forma pauperis or pay the full $400 filing fee on or before Friday, March 20, 2020.

16   II.    CONCLUSION

17          For the foregoing reasons, IT IS HEREBY ORDERED that the motion for extension of time

18   (ECF No. 6) is GRANTED.

19          IT IS FURTHER ORDERED that on or before Friday, March 20, 2020, Plaintiff shall

20   either: (1) file a fully complete application to proceed in forma pauperis, on the correct form with

21   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee

22   for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

23          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,

24   dismissal of this action may result.

25          DATED: January 16, 2020
26

27                                                  UNITED STATES MAGISTRATE JUDGE
28
